DETAILED ACTION
This office action is in response to the application filed on 11/2/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stillman (US 2011/0304349) in view Pelly (US 2009/0196086).



With respect to Claim 1, Stillman shows (Fig. 2F) most aspects of the current invention including a semiconductor package, comprising: 
a processor die (215)
a storage module (240) electrically connected to the processor die,
a package substrate (220) on which the processor die and the storage module are disposed
However, Stillman does not show the storage module comprising an array of cache units and an array of memory units stacked over one another, wherein the array of cache units is configured to hold copies of data stored in the array of memory units and frequently used by the processor die.
On the other hand, Pelly shows (Fig 3-4) a semiconductor package, comprising a storage module (45) comprising an array of cache units and an array of memory units stacked over one another, the storage module electrically connected a the processor die (10), wherein the array of cache units is configured to hold copies of data stored in the array of memory units and frequently used by the processor die (par 15-17). Pelly teaches doing so to improve performance parameters including speed, area and power, by minimizing capacitance and inductance associated with the connectors between a processor and a cache (par 17).
It would have been obvious at the time the invention to one having ordinary skill in the art to have the storage module comprising an array of cache units and an array of memory units stacked over one another, wherein the array of cache units is configured to hold copies of data stored in the array of memory units and frequently used by the processor die in the device of Stillman to improve performance parameters including 
With respect to Claim 2, Pelly shows (Fig 3-4) wherein a type of the array of cache units comprises magnetoresistive random access memory (MRAM).
With respect to Claim 3, Pelly shows (Fig 3-4) wherein a type of the array of memory units comprises non-volatile memory (NVM), Vertical NAND flash memory, NOR flash memory, dynamic random access memory (DRAM), flash memory, phase change memory (PCM), resistive random access memory (RRAM).
With respect to Claim 5, Stillman shows (Fig. 2F) wherein the storage module is disposed on the processor die, and the processor die is disposed on the package substrate.
With respect to Claim 10, Stillman shows (Fig. 2F) wherein the processor die comprises a plurality of through vias (216) extending through the processor die and electrically connecting the storage module and the package substrate.
With respect to Claim 16, Stillman shows (Fig. 2F) most aspects of the current invention including a semiconductor package, comprising: 
a processor die (215)
a memory die (240) electrically connected to the processor die,
a package substrate (220) on which the processor die and the memory die are disposed


However, Stillman does not show a memory die comprising an array of cache units and a vertically-stacked array of memory units stacked over each other on a substrate, wherein the array of cache units is configured to hold copies of data stored in the vertically-stacked array of memory units and frequently used by the processor die.
On the other hand, Pelly shows (Fig 3-4) a semiconductor package, comprising a memory die (45) comprising an array of cache units and a vertically-stacked array of memory units stacked over each other on a substrate, wherein the array of cache units is configured to hold copies of data stored in the vertically-stacked array of memory units and frequently used by a processor die (10) (par 15-17). Pelly teaches doing so to improve performance parameters including speed, area and power, by minimizing capacitance and inductance associated with the connectors between a processor and a cache (par 17).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a memory die comprising an array of cache units and a vertically-stacked array of memory units stacked over each other on a substrate, wherein the array of cache units is configured to hold copies of data stored in the vertically-stacked array of memory units and frequently used by the processor die in the device of Stillman to improve performance parameters including speed, area and power, by minimizing capacitance and inductance associated with the connectors between a processor and a cache.
With respect to Claim 19, Stillman 
With respect to Claim 20, Pelly shows (Fig 3-4) wherein a type of the array of cache units comprises magnetoresistive random access memory (MRAM).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stillman (US 2011/0304349) in view Pelly (US 2009/0196086) and in further view of Bhagavat (US 2020/0185367).
With respect to Claim 4, Stillman shows (Fig. 2F) most aspects of the current invention. However, Stillman does not show further comprising an interposer disposed on the package substrate, and the processor die and the storage module are disposed on the interposer in a side by side manner.
On the other hand, Bhagavat shows (Fig 2) a semiconductor package, comprising a storage module (116), a processor die (114) on a package substrate (140), further comprising an interposer (132) disposed on the package substrate, and the processor die and the storage module are disposed on the interposer in a side by side manner. Bhagavat teaches doing so to provide the die-to-die connections between the processor die and the storage module which are in a side by side manner (par 21).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising an interposer disposed on the package substrate, and the processor die and the storage module are disposed on the interposer in a side by side manner in the device of Stillman to provide the die-to-die connections between the processor die and the storage module which are in a side by side manner.


With respect to Claim 11, Bhagavat shows (Fig 2) further comprising an encapsulating material (118/146) at least laterally encapsulating the processor die and comprises a plurality of through vias extending through the encapsulating material and electrically connecting the storage module and the package substrate.
With respect to Claim 18, Stillman shows (Fig. 2F) most aspects of the current invention. However, Stillman does not show further comprising an interposer disposed on the package substrate, and the processor die and the memory die are disposed on the interposer in a side by side manner.
On the other hand, Bhagavat shows (Fig 2) a semiconductor package, comprising a memory die (116), a processor die (114) on a package substrate (140), further comprising an interposer (132) disposed on the package substrate, and the processor die and the storage module are disposed on the interposer in a side by side manner. Bhagavat teaches doing so to provide the die-to-die connections between the processor die and the storage module which are in a side by side manner (par 21).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising an interposer disposed on the package substrate, and the processor die and the storage module are disposed on the interposer in a side by side manner in the device of Stillman to provide the die-to-die connections between the processor die and the storage module which are in a side by side manner.




Claims 6-9, 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stillman (US 2011/0304349) in view Pelly (US 2009/0196086) and in further view of Yu (US 9,281,254).
With respect to Claim 6, Stillman shows (Fig. 2F) most aspects of the current invention. Furthermore, Pelly shows (Fig 3-4) wherein the storage module comprises a cache die having the array of cache units. However, the references do not show a memory die stacked over the cache die and having the array of memory units.
On the other hand, Yu shows (Fig 9B) a semiconductor package, comprising a memory die (801) stacked over a cache die (701) and having the array of memory units. Yu teaches doing so to form a three-dimensional integrated circuit (3DIC) by providing a method of increasing device density (column 1 lines 22-30).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a memory die stacked over the cache die and having the array of memory units in the device of Stillman to form a three-dimensional integrated circuit (3DIC) by providing a method of increasing device density.
With respect to Claim 7, Yu shows (Fig 9B) wherein the memory die is bonded to the cache die through a plurality of conductive bumps (803).
With respect to Claim 8, Yu shows (Fig 9B) wherein the memory die and the cache die are bonded with a plurality of micro bumps (803).
With respect to Claim 9, Yu shows (Fig 9B) wherein the storage module is a memory die (801), and the array of memory units comprises vertically stacked array of memory units.
With respect to Claim 12, Stillman shows (Fig. 2F) most aspects of the current invention including a semiconductor package, comprising: 
a processor die (215)
a storage module (240) electrically connected to the processor die,
a package substrate (220) on which the processor die and the storage module are disposed
However, Stillman does not show a cache die comprising an array of MRAM cache units and electrically connected to the processor die, a memory die stacked over the cache die and comprising an array of memory units, wherein the memory die is electrically connected to the cache die and the processor die, and the cache die is configured to hold copies of data stored in the memory die and frequently used by the processor die, a package substrate on which the cache die and the memory die are disposed.
On the other hand, Pelly shows (Fig 3-4) a semiconductor package, comprising a cache die (45) comprising an array of MRAM cache units and electrically connected to a processor die (10), the cache die is configured to hold copies of data stored in the die and frequently used by the processor die (par 15-17). Pelly teaches doing so to improve performance parameters including speed, area and power, by minimizing capacitance and inductance associated with the connectors between a processor and a cache (par 17).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a cache die comprising an array of MRAM cache units and electrically connected to the processor die, and the cache die is configured to hold copies of data 
However, Pelly does not show a memory die stacked over the cache die and comprising an array of memory units, wherein the memory die is electrically connected to the cache die and the processor die, a package substrate on which the cache die and the memory die are disposed.
On the other hand, Yu shows (Fig 9B) a semiconductor package, comprising a memory die (801) stacked over a cache die (701) and having the array of memory units, wherein the memory die is electrically connected to the cache die and a processor die (103), a package substrate (101) on which the cache die and the memory die are disposed. Yu teaches doing so to form a three-dimensional integrated circuit (3DIC) by providing a method of increasing device density (column 1 lines 22-30).
It would have been obvious at the time the invention to one having ordinary skill in the art to have a memory die stacked over the cache die and comprising an array of memory units, wherein the memory die is electrically connected to the cache die and the processor die, a package substrate on which the cache die and the memory die are disposed in the device of Stillman to form a three-dimensional integrated circuit (3DIC) by providing a method of increasing device density.
With respect to Claim 14, Yu shows (Fig 9B) wherein a stack of the cache die and the memory die is disposed on the processor die, and the processor die is disposed on the package substrate.
With respect to Claim 15, Yu shows (Fig 9B) wherein the cache die further comprises a through substrate via vertically extending through a substrate of the cache die and electrically connecting array of cache units and the memory die.
With respect to Claim 17, Stillman shows (Fig. 2F) most aspects of the current invention. Furthermore, Pelly shows (Fig 3-4) wherein the memory die comprises a cache die having the array of cache units. However, the references do not show wherein the array of cache units is disposed between the substrate and the vertically-stacked array of memory units. 
On the other hand, Yu shows (Fig 9B) a semiconductor package, comprising a memory die (801) comprising vertically-stacked array of memory units stacked over a cache die (701) comprising an array of cache units, wherein the array of cache units is disposed between the substrate and the vertically-stacked array of memory units. Yu teaches doing so to form a three-dimensional integrated circuit (3DIC) by providing a method of increasing device density (column 1 lines 22-30).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the array of cache units is disposed between the substrate and the vertically-stacked array of memory units in the device of Stillman to form a three-dimensional integrated circuit (3DIC) by providing a method of increasing device density.
Claims 13 rejected under 35 U.S.C. 103 as being unpatentable over Stillman (US 2011/0304349) in view Pelly (US 2009/0196086) and in further view of Yu (US 9,281,254) and Bhagavat (US 2020/0185367).
With respect to Claim 13, Stillman shows (Fig. 2F) most aspects of the current invention. However, Stillman does not show further comprising an interposer disposed on the package substrate, and the processor die and a stack of the cache die and the memory die are disposed on the interposer in a side by side manner.
On the other hand, Bhagavat shows (Fig 2) a semiconductor package, comprising a storage module (116), a processor die (114) on a package substrate (140), further comprising an interposer (132) disposed on the package substrate, and the processor die and the storage module are disposed on the interposer in a side by side manner. Bhagavat teaches doing so to provide the die-to-die connections between the processor die and the storage module which are in a side by side manner (par 21).
It would have been obvious at the time the invention to one having ordinary skill in the art to have further comprising an interposer disposed on the package substrate, and the processor die and the storage module are disposed on the interposer in a side by side manner in the device of Stillman to provide the die-to-die connections between the processor die and the storage module which are in a side by side manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


                                                                                                                                                                                                        /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814